Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 22, 2019

                                      No. 04-19-00118-CR

                                   Ex Parte Steven ROBLES,
                                           Appellant

                  From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR4962-W1
                        The Honorable Jennifer Pena, Judge Presiding


                                         ORDER
        On March 8, 2019, based on Appellant’s notice of appeal citing cause number 2012-CR-
4962, we advised Appellant that this court does not have jurisdiction for felony postconviction
writs of habeas corpus. See id.
       We WITHDRAW our March 8, 2019 order. Appellant’s complaints regarding a post-
conviction writ of habeas corpus will be addressed in appeal number 04-18-00512-CR.
       In this appeal, Appellant’s notice of appeal challenges a trial court order dated February
13, 2019. A supplemental clerk’s record includes a February 13, 2019 order appointing an
attorney out of order for trial court cause number 2015-CR-1302, but we have not found an
appealable order issued on February 13, 2019.
        We ORDER Appellant to SHOW CAUSE in writing within FIFTEEN DAYS of the date
of this order why this appeal should not be dismissed for want of jurisdiction.
       All other deadlines in this appeal are SUSPENDED pending further order of this court.
       If Appellant fails to respond, this appeal will be dismissed without further notice.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court